Filed 8/24/22 P. v. A.L. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B316002
                                                            (Super. Ct. No. KJ41271)
     Plaintiff and Respondent,                                (Los Angeles County)

v.

A.L.,

     Defendant and Appellant.


      A.L. appeals from the finding that he violated a condition of
probation. He contends the evidence was insufficient to show
that he knowingly did so. We affirm.
           FACTUAL AND PROCEDURAL HISTORY
      In December 2020, A.L. admitted that he committed
misdemeanor battery. (Pen. Code, § 242.) The juvenile court
ordered him placed home on probation, a condition of which was
that he not “knowingly use or possess illegal drugs or
mind[-]altering substances except as prescribed by a physician.”
Over the following four months, A.L. violated the conditions of his
probation several times. The juvenile court revoked his probation
and ordered him suitably placed.
       In August 2021, A.L. was taken to the hospital after a
suspected opioid overdose. He met with his probation officer
later that day. During the meeting A.L. said that he had taken a
pill another student had given him. The student had given him
similar pills previously, but A.L. had thrown them in the toilet.
A.L. said that he took the pill this time because he had been
“stressed.” He said that this was his second fentanyl overdose.
       At a subsequent meeting, the probation officer told A.L.
that he believed he was under the influence of a controlled
substance at their prior meeting. A.L. admitted that he was.
       A.L. was charged with and the juvenile court found true
that he knowingly ingested fentanyl. It ordered A.L.’s suitable
placement order to remain in effect.
                             DISCUSSION
       A.L. contends the evidence was insufficient to show that he
knowingly ingested fentanyl. We disagree.
       “‘[W]e review the entire record in the light most favorable
to the [juvenile court’s findings] to determine whether it
contains substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—from which a reasonable
trier of fact could find” (People v. Avila (2009) 46 Cal.4th 680,
701), by a preponderance of the evidence (In re Eddie M. (2003)
31 Cal.4th 480, 486), that A.L. knowingly violated a probation
condition (People v. Galvan (2007) 155 Cal.App.4th 978, 982). We
draw all reasonable inferences in favor of the findings made by
the court below, and presume the existence of every fact the court
could reasonably deduce from the evidence. (People v. Maciel
(2013) 57 Cal.4th 482, 515.) But it is immaterial whether we




                                2
would have drawn those same inferences (People v. Solomon
(2010) 49 Cal.4th 792, 811-812); our job is not to reweigh the
evidence or reevaluate witness credibility (People v. Jones (1990)
51 Cal.3d 294, 314).
       Substantial evidence supports the juvenile court’s finding
that A.L. knowingly ingested fentanyl. Knowledge of a drug’s
narcotic character may be inferred from evidence of prior
possession (People v. Pijal (1973) 33 Cal.App.3d 682, 691) or use
of that drug (People v. Tripp (2007) 151 Cal.App.4th 951, 956).
Knowledge may also “‘be inferred from the accused’s conduct or
statements at or near the time of [their] arrest.’” (People v.
Eckstrom (1986) 187 Cal.App.3d 323, 331.)
       Here, A.L. admitted that he had previously possessed,
used, and overdosed on fentanyl. He admitted that he ingested a
pill given to him by another student on the day of that overdose—
a pill similar to those he had previously thrown down the toilet.
And he admitted that he was under the influence on the day of
the overdose. From these admissions, it was reasonable for the
juvenile court to infer that A.L. knowingly ingested fentanyl.1




      1 We deny the Attorney General’s requests for judicial
notice because they are unnecessary to our decision. (See People
v. Doane (2021) 66 Cal.App.5th 965, 969, fn. 1.)


                                 3
                          DISPOSITION
      The juvenile court’s jurisdictional and dispositional orders
are affirmed.
      NOT TO BE PUBLISHED.




                                     PERREN, J.


We concur:



             YEGAN, Acting P. J.



             BALTODANO, J.




      
        Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                 4
                Steven E. Ipson, Commissioner

             Superior Court County of Los Angeles

                ______________________________


      Mary Bernstein, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Peggy Z. Huang, Deputy
Attorneys General, for Plaintiff and Respondent.